Madsen, C.J.
¶19 (concurring) — I agree with the lead opinion that a defendant may be convicted of attempted rape of a child, even though the “child” is a fictional character, so long as the State proves the defendant took a substantial step toward intercourse with a person he believed was within the protected age range.
¶20 However, I write separately because the lead opinion says that “a defendant who attempts to have sex with a person he believes is underage but is actually an adult may not be convicted ... because the victim actually existed and factual impossibility is not a concern.” Lead opinion at 485.
¶21 This is internally inconsistent and, indeed, undermines the rationale that otherwise supports the lead opinion.
C. Johnson, J., concurs with Madsen, C.J.